UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 24, 2015 AVENUE FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Tennessee 001-36839 20-5556885 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 111 10th Avenue South, Suite 400, Nashville, TN (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (615) 736-6940 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. As part of the Company’s presentation in its First Quarter 2015 Earnings Conference Call/Webcast on April 24, 2015, the Company presented webcast slides. A copy of the Company’s complete slide presentation is included as Exhibit 99.1 to this report. An audio and slide replay of the live broadcast of the Company’s First Quarter 2015 earnings presentation will be available for 30 days from the date of the presentation at the Company’s website, www.avenuenashville.com. The information in this Form 8-K and the exhibits attached hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description of Exhibit Slides presented at the First Quarter 2015 Earnings Conference Call/Webcast of Avenue Financial Holdings, Inc. on April 24, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AVENUE FINANCIAL HOLDINGS, INC. (Registrant) Date: April 24, 2015 By: /s/ Barbara J. Zipperian Barbara J. Zipperian Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Description Slides presented at the First Quarter 2015 Earnings Conference Call/Webcast of Avenue Financial Holdings, Inc. on April 24, 2015.
